t c memo united_states tax_court michael s mountanos petitioner v commissioner of internal revenue respondent docket no filed date wendy abkin and donald l feurzeig for petitioner christian a speck and matthew d carlson for respondent supplemental memorandum opinion kroupa judge this matter is before the court on petitioner’s rule motion to reconsider our opinion in and petitioner’s rule motion to vacate or this opinion supplements our prior opinion mountanos v commissioner tcmemo_2013_138 rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated revise the decision entered under mountanos v commissioner tcmemo_2013_138 mountanos i we held in mountanos i that petitioner was not entitled to certain carryover deductions from the charitable_contribution of a conservation_easement carryover deductions we further held that petitioner was liable for an accuracy-related_penalty because he claimed the conservation easement’s value was or more of the amount determined to be correct see sec_6662 h petitioner now asks us in a calculated maneuver to avoid the accuracy-related_penalty to address the alternative grounds respondent raised for disallowing the carryover deductions we will deny his motions background we adopt the findings_of_fact we made in mountanos i we repeat only the facts necessary to resolve these motions petitioner owned the blue lakes ranch ranch through the michael s mountanos living_trust the ranch consisted of largely undeveloped land in lake county california in date petitioner conveyed a conservation_easement on the ranch to the golden state land conservancy golden state a non-profit corporation at the time petitioner conveyed the easement to golden state the ranch was under a contract that limited the ranch’s use and development according to the california land conservation act of cal gov’t code secs west petitioner timely filed an individual federal_income_tax return for and claimed a dollar_figure charitable_contribution_deduction for conveying the conservation_easement petitioner could use only dollar_figure of the deduction for because of the gross_income limitations applicable to his return see sec_170 petitioner filed returns claiming carryover deductions for the following three years respondent issued petitioner a deficiency_notice disallowing the carryover deductions petitioner timely filed a petition in mountanos i we held that petitioner failed to prove conveying the conservation_easement had any effect on the highest_and_best_use of the ranch accordingly we held that petitioner failed to prove that the conservation_easement had any value respondent challenged the carryover deductions on alternative grounds as well specifically respondent claimed that petitioner failed to acquire a requisite contemporaneous written acknowledgment from the donee organization or a qualified_appraisal see sec_170 sec_1_170a-13 income_tax regs we did not address these alternative grounds because we dispositively found that petitioner failed to establish the conservation_easement had value petitioner now asks us to address these alternative grounds for disallowing the carryover deductions in hopes that our doing so will allow him to avoid the accuracy-related_penalty discussion we first address the standards this court uses in deciding whether to grant a rule motion for reconsideration of an opinion or a rule motion to vacate or revise a decision we then address petitioner’s contentions i standards under rule sec_161 and sec_162 we begin with the standard the court uses to decide whether to grant a rule motion for reconsideration the decision rests within the court’s discretion 79_tc_1054 aff’d 755_f2d_790 11th cir we generally do not exercise our discretion to reconsider an opinion absent a showing of substantial error or unusual circumstances haft trust v commissioner 62_tc_145 aff’d on this ground 510_f2d_43 n 1st cir we now focus on the standard this court uses in deciding whether to grant a rule motion to vacate or revise a decision rule does not provide us with a standard by which to evaluate a motion to vacate or revise a decision see brewer v commissioner tcmemo_2005_10 accordingly we will refer to the federal rules of civil procedure for guidance rule b we have often referred to rule of the federal rules of civil procedure and cases applying that rule to assist us in resolving issues raised in a motion to vacate or revise a decision see eg 122_tc_264 aff’d 412_f3d_366 2d cir 69_tc_999 motions to vacate or revise a decision are generally denied absent unusual circumstances or substantial error see fed r civ p b mitchell v commissioner tcmemo_2013_204 ii petitioner’s motions a rule motion for reconsideration we now focus on the motion for reconsideration petitioner urges us to reconsider mountanos i to address the alternative grounds that respondent raised for disallowing the carryover deductions we will address petitioner’s arguments in turn petitioner argues this court must address the alternative grounds respondent raised in mountanos i because it would allow him to avoid the accuracy-related_penalty petitioner relies on two cases that hold an overvaluation penalty may not be imposed when there is some other ground for disallowing the entire portion of a deduction that otherwise might be disallowed for overvaluation see 556_f3d_1056 9th cir aff’g in part rev’g in part tcmemo_2006_131 893_f2d_225 9th cir aff’g tcmemo_1988_416 respondent distinguishes this case from keller and gainer because in those cases the taxpayers stipulated the non-valuation flaws in the deductions at issue respondent reasons that because petitioner did not concede a non-valuation flaw keller and gainer are not binding see 54_tc_742 aff’d 445_f2d_985 10th cir we agree with respondent additionally the supreme court has recently spoken on the application of the gross_valuation_misstatement penalty see united_states v woods u s __ 134_sct_557 the court held that the commissioner’s determination that a partnership was a sham is not independent from a taxpayer’s overstatement of basis for purposes of the gross_valuation_misstatement penalty id at __ s ct pincite the taxpayer argued that the formula in the general explanation of the economic_recovery_tax_act_of_1981 pincite note j comm print blue_book explaining the application of the gross_valuation_misstatement penalty compelled a different result id at __ s ct pincite the court recognized that the blue_book may be relevant to the extent it is persuasive id the court then stated that the formula was not persuasive because it described a situation where there are two separate non-overlapping underpayments only one of which is attributable to a valuation misstatement id the court’s characterization of the blue_book formula for applying the gross_valuation_misstatement penalty is in direct conflict with the characterization of the same formula as relied upon by 556_f3d_1056 9th cir aff’g in part rev’g in part tcmemo_2006_131 and 893_f2d_225 9th cir aff’g tcmemo_1988_416 accordingly the continuing viability of the line of cases on which petitioner relies is in question and our reversal by the court_of_appeals for the ninth circuit would not be as a continued we now focus on why we are not bound by keller or gainer in this case we start with gainer as it was the basis for the holding in keller the parties in gainer stipulated that the taxpayer was not entitled to deductions stemming from an interest in a shipping container because it was not placed_in_service until a later year gainer v commissioner f 2d pincite the commissioner nonetheless sought to impose a penalty on the taxpayer for overvaluing the container id the court relied on a formula in the general explanation of the economic_recovery_tax_act_of_1981 pincite note j comm print blue_book to understand the statute’s application gainer v commissioner f 2d pincite following the formula the court held that the taxpayer’s underpayment could not be said to be attributable to the overvaluation of the shipping container id pincite the court reasoned that the underpayment did not vary depending on how much the container was overvalued because the parties stipulated that no deduction was allowable in the first instance id accordingly the taxpayer’s actual tax_liability after adjusting for failure to place the container in service was no different from continued matter of course see 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals in gainer interpreted sec_6659 now repealed which also imposed a penalty on taxpayers who underpaid their taxes by overvaluing an asset his liability after adjusting for any overvaluation id therefore no penalty could apply id we now look to keller the parties in keller stipulated that the taxpayer was not entitled to deductions stemming from a hoyt partnership tax_shelter keller v commissioner f 3d pincite therefore the sole issue for trial was whether the commissioner could impose the gross_valuation_misstatement penalty id the court reasoned that when a depreciation deduction is disallowed in total any overvaluation is subsumed in that disallowance id the court held that the stipulation rendered the taxpayer’s basis overstatement irrelevant because the tax_deficiency was attributable to an unlawful depreciation deduction--not an overvaluation id again therefore no penalty could apply id both keller and gainer concern taxpayers’ stipulating that deductions were unlawful on a ground other than valuation petitioner did not so stipulate rather petitioner challenged respondent’s determination regarding the valuation of the conservation_easement as well as the alternative grounds petitioner now attempts to lose his redetermination argument on a different ground so as to avoid liability for our applying the gross_valuation_misstatement penalty thus he is attempting to take two bites at the same apple the court_of_appeals in keller noted that a taxpayer’s concession had significant consequences because it meant that the taxpayer was no longer able to argue the merits of his deficiencies in the tax_court keller v commissioner f 3d pincite here continued neither keller nor gainer requires us to rule on the alternative grounds that petitioner fails to concede rather keller and gainer require that we not uphold the commissioner’s imposing the gross_valuation_misstatement penalty where a taxpayer concedes the unlawfulness of a deduction on grounds other than valuation see eg 137_tc_136 finding taxpayers conceded on grounds other than value or basis that they were not entitled to deduct any portion of the losses at issue aff’d __ fed appx __ wl 9th cir date blak invs v commissioner tcmemo_2012_273 finding that the taxpayer conceded deductions on grounds unrelated to the value of basis of the property in the transaction bergmann v commissioner tcmemo_2009_289 finding it premature to rule on a summary_judgment motion that the gross_valuation_misstatement penalty does not apply because the taxpayer did not concede that no deductions were allowable we have also relied on the reasoning of gainer where we have refused to uphold the imposition of a continued petitioner is attempting to gain advantage by both arguing the merits of his deficiencies in the tax_court and then later seeking to lose his redetermination argument on a non-valuation ground to avoid the gross_valuation_misstatement penalty even if we were to attempt to rule on the alternative grounds just for purposes of the gross_valuation_misstatement penalty there is no rational way to limit those holdings to the penalty analysis gross_valuation_misstatement penalty when we found deductions unlawful on grounds other than valuation see derby v commissioner tcmemo_2008_ petitioner also contends we must address the alternative grounds now to save us from having to revisit this issue should the court_of_appeals for the ninth circuit remand mountanos i respondent counters that our principle of not gratuitously deciding complex issues that cannot affect the disposition of a case militates against petitioner’s argument we agree with respondent principles of judicial administration guide us to not gratuitously decide complex issues that cannot affect the disposition of a case before us 64_tc_589 see also cigna corp v commissioner tcmemo_2012_266 resolving a moot issue is tantamount to rendering an advisory opinion see ltv corp v commissioner t c pincite grynberg v commissioner tcmemo_2000_15 this we refuse to do we held dispositively in mountanos i that petitioner failed to prove that the conservation_easement had value our addressing the alternative grounds that respondent raised would have no impact then or now on our disposing of this case see grynberg v commissioner tcmemo_2000_15 the alternative grounds that respondent raised for disallowing the carryover deductions are therefore moot accordingly we decline the invitation to issue an advisory opinion see ltv corp v commissioner t c pincite petitioner has not shown that we committed substantial error or that any unusual circumstances exist see haft trust v commissioner 62_tc_145 thus there is no basis on which to reconsider our opinion in mountanos i see id b rule motion to vacate or revise we now focus on the motion to vacate or revise our decision in mountanos i petitioner and respondent repeat the arguments they made with respect to the motion for reconsideration of our opinion and we reach the same conclusion there is no valid basis on which to revise or vacate our decision in mountanos i see fed r civ p b iii conclusion petitioner has provided no valid basis for us to reconsider our opinion or vacate or revise our decision in mountanos i accordingly we will deny his motions we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued
